United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   July 24, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 06-11371
                           Summary Calendar


STEPHEN WAYNE NORWOOD,

                                     Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                     Respondent-Appellee.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 7:06-CV-119
                         --------------------

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Stephen Wayne Norwood, Texas prisoner # 601001, appeals from

the district court’s dismissal of his 28 U.S.C. § 2241 petition

as duplicative of a 28 U.S.C. § 2254 application.    Norwood

challenges his transfer from federal prison to state prison,

contending that the state parole revocation procedure is

defective.

     Norwood contended in both actions that he should not be

transferred back to the Texas prison system because of

deficiencies in his parole revocation proceedings there.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-11371
                               -2-

Norwood’s § 2241 petition relied on the same series of events and

operative facts as his § 2254 application.   The district court

did not err by dismissing the § 2241 petition as duplicative.

See Pittman v. Moore, 980 F.2d 994, 994-95 (5th Cir. 1993).

     AFFIRMED.